DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 17037760 on July 12, 2022. Please note claims 1-109 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election without traverse of Species I (Fig. 6B), encompassed by claims 1, 12-15, 19-23, 33-42, 51-55, 59-63, 72-74, 85-88, 92-96 and 108-109 in the reply filed on July 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 12, 13, 19, 33, 34, 41, 42, 51-53, 59, 72-74, 85, 86, 92, 108 and 109  are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20200320269 A1).

Regarding claim 1 (Original), Kim discloses: Chips device for driving a panel including a plurality of display pixels, a plurality of touch sensors and a plurality of fingerprint sensing pixels (see Figs. 2-5, discloses panel driving circuit PDC and the touch sensing circuit TSC may be mounted on the panel circuit board P-FCB in the form of an integrated chip, and a fingerprint circuit board F-FCB electrically connected to the touch display panel for driving the display pixels PX, touch sensors SE1/SE2 and fingerprint sensing pixels SP) the chips device comprising: 
a main body having a left portion and a right portion with respect to an axis (see annotated Fig. 3, Fig. 5, below, pad area NDA_PD); 
a first group of pads disposed in the main body and comprising a plurality of first pads for driving the fingerprint sensing pixels (see annotated Fig. 5 below, as illustrated in annotated figure, group of pads disposed in pad area comprising pads for connecting a first control line FCL1 and second control line FCL2 to connect first and second fingerprint scan driving circuit FSDC1 and FSDC2 for driving the fingerprint sensing pixel SP), wherein the first group of pads are disposed on both the left portion and the right portion and configured to be coupled to the fingerprint sensing pixels (see annotated Fig. 5 below, pads for connecting the  first control line FCL1 and second control line FCL2, which electrically connects the fingerprint sensing pixels SP through driving circuit FSDC1 and FSDC2); and 
a second group of pads disposed in the main body and comprising a plurality of second pads for driving the display pixels and the touch sensors, wherein the second group of pads are disposed on both the left portion and the right portion and configured to be coupled to the panel (see annotated Fig. 3 below, Fig. 4, discloses the plurality of pads for driving the display pixels PX of display unit DU and plurality of pads for driving the touch sensing unit TSU are disposed on both left portion and right portion from axis in pad area NDA_PD). Kim does not explicitly teach the claimed chips device for driving a panel is a single-chip device. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a signal-chip device for controlling the touch sensing, display driving and fingerprint sensing operation, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The motivation doing so would have been to reduce the space occupied by multiple chips and lower the power consumption. 

    PNG
    media_image1.png
    798
    597
    media_image1.png
    Greyscale


Kim, annotated Fig. 3

    PNG
    media_image2.png
    800
    659
    media_image2.png
    Greyscale


Kim, annotated Fig. 5
Regarding clam 12 (Original), Kim teaches the limitations of parent claim 1. Kim further teaches wherein the first pads comprise a plurality of fingerprint gate-driver-on-array selection pads (see Fig. 5, [0142]-[0143], first control signal line FCL1 and a second control signal line FCL2 connection pad that connects the first and second fingerprint scan driving circuit FSDC1 and FSDC2).

Regarding claim 13 (Original), Kim teaches the limitations of parent claim 1. Kim further teaches wherein the second pads comprise a plurality of gate-driver-on-array selection pads (see Fig. 3, Fig. 4, connection of pads TS-PD and DP-PD).  

Regarding claim 19, Kim teaches the limitations of parent claim 1. Kim further teaches wherein the panel further comprises a plurality of data lines coupled to the display pixels (Fig. 3, data lines DL connected to pixels PX), a plurality of fingerprint sensing lines coupled to the fingerprint sensing pixels (Fig. 5, Fig. 6, fingerprint sensing lines FDL1-FDLm), and a plurality of touch sensing lines coupled to the touch sensors (Fig. 4, [0133], touch sensing lines TL1, TL2 and TL3), and the single-chip device further comprises: 
a third group of pads , disposed in the main body (Fig. 5, fingerprint signal pads FS-PD, for driving the data lines or receiving fingerprint sensing signals from the fingerprint sensing lines or for being coupled to the touch sensing lines of the panel and receiving touch signals from the touch sensing lines (see Fig. 5, Fig. 6, fingerprint signal pads FS-PD are connected to the fingerprint sensing lines FDL for receiving the fingerprint sensing signals).  

Regarding claim 33 (Original), Kim teaches the limitations of parent claim 1. Kim further teaches wherein the panel further comprises at least one first gate-on-array (GOA) circuit (see Fig. 5, [0138], first fingerprint sensing scan circuit FSDC1 and second fingerprint sensing scan circuit FSDC2), and the first group of pads are configured to be coupled to the fingerprint sensing pixels through the at least one first GOA circuit (Fig. 5, [0139], discloses the fingerprint signal pads FS-PD are electrically connected to fingerprint sensing pixels SP through  first fingerprint sensing scan circuit FSDC1 and second fingerprint sensing scan circuit FSDC2).  

Regarding claim 34 (Original), Kim teaches the limitations of parent claim 33. Kim further teaches wherein the panel further comprises at least one second gate-on-array (GOA) circuit (Fig. 3, [0116], scan driving circuit SDC), and the second group of pads are configured to be coupled to the display pixels and the touch sensors through the at least one second GOA circuit (see Fig. 3, Fig. 5, discloses the input sensing pads TS-PD and signal pads DP-PD are connected to touch sensors and display pixels PX through scan driving circuit SDC) .

Regarding claim 41 (Original), Kim discloses: An electronic module for driving a panel including a plurality of fingerprint sensing pixels (Fig. 5, fingerprint sensing pixels SP), a plurality of display pixels (Fig. 3, pixels PX), and a plurality of touch sensors (see Fig. 4, sensing electrodes SE1 and SE2), the electronic module comprising: 
a film configured to be electrically coupled to the fingerprint sensing pixels, the display pixels, and the touch sensors (Fig. 2, Fig. 3, Fig. 5, [0124], panel circuit board P-FCB/ fingerprint circuit board F-FCB); and 
chips device disposed on the film, the chips device (see Figs. 3-5, panel driving circuit PDC, touch sensing circuit TSC and read-out circuit ROC disposed over the panel circuit board P-FCB/ fingerprint circuit board F-FCB) comprising: 
a main body having a left portion and a right portion with respect to an axis (see annotated Fig. 3, Fig. 5 above, pad area NDA_PD); 
a first group of pads disposed in the main body and comprising a plurality of first pads for driving the fingerprint sensing pixels (see annotated Fig. 5 above, as illustrated in annotated figure, group of pads disposed in pad area comprising pads for connecting a first control line FCL1 and second control line FCL2 to connect first and second fingerprint scan driving circuit FSDC1 and FSDC2 for driving the fingerprint sensing pixel SP), wherein the first group of pads are disposed on both the left portion and the right portion and configured to be electrically coupled to the fingerprint sensing pixels (see annotated Fig. 5 above, pads for connecting the  first control line FCL1 and second control line FCL2, which electrically connects the fingerprint sensing pixels SP through driving circuit FSDC1 and FSDC2); and 
a second group of pads disposed in the main body and comprising a plurality of second pads for driving the display pixels and the touch sensors, wherein the second group of pads are disposed on both the left portion and the right portion and configured to be electrically coupled to the display pixels and the touch sensors (see annotated Fig. 3, Fig. 4, discloses the plurality of pads for driving the display pixels PX of display unit DU and plurality of pads for driving the touch sensing unit TSU are disposed on both left portion and right portion from axis in pad area NDA_PD).
Kim does not explicitly teach the claimed chips device for driving a panel is a single-chip device. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a signal-chip device for controlling the touch sensing, display driving and fingerprint sensing operation, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The motivation doing so would have been to reduce the space occupied by multiple chips and lower the power consumption. 

Regarding claim 42 (Original), Kim teaches the limitations of parent claim 41. Kim further teaches wherein the main body has a rectangular shape having a first side, a second side parallel to the first side and closer to the display than the first side, a left side on the left portion and perpendicular to the first side and the second side, and a right side on the right portion and parallel to the left side, and the axis intersects with the first side and the second side (see annotated Fig. 3 below).

    PNG
    media_image3.png
    798
    724
    media_image3.png
    Greyscale


Regarding claim 51 (Original), Kim teaches the limitations of parent claim 42. Kim further teaches wherein all the first group of pads are disposed along the left side and the right side, and all the second group of pads are disposed along the left side and the right side (see annotated fig. 3 above, fig. 5 and corresponding locations of pad).  

Regarding claim 52 (Original), Kim teaches the limitations of parent claim 51. Kim further teaches wherein the first pads comprise a plurality of fingerprint gate-driver-on-array selection pads (see Fig. 5, [0142]-[0143], first control signal line FCL1 and a second control signal line FCL2 connection pad that connects the first and second fingerprint scan driving circuit FSDC1 and FSDC2).
  
Regarding claim 53 (Original), Kim teaches the limitations of parent claim 51. Kim further teaches wherein the second pads comprise a plurality of gate-driver-on-array selection pads (see Fig. 3, Fig. 4, connection of pads TS-PD and DP-PD).   

Regarding claim 59 (Original), Kim teaches the limitations of parent claim 41. Kim further teaches wherein the panel further comprises a plurality of data lines coupled to the display pixels (Fig. 3, data lines DL connected to pixels PX), a plurality of fingerprint sensing lines coupled to the fingerprint sensing pixels (Fig. 5, Fig. 6, fingerprint sensing lines FDL1-FDLm), and a plurality of touch sensing lines coupled to the touch sensors (Fig. 4, [0133], touch sensing lines TL1, TL2 and TL3), and the single-chip device further comprises: 
a third group of pads , disposed in the main body (Fig. 5, fingerprint signal pads FS-PD, for driving the data lines or receiving fingerprint sensing signals from the fingerprint sensing lines or for being coupled to the touch sensing lines of the panel and receiving touch signals from the touch sensing lines (see Fig. 5, Fig. 6, fingerprint signal pads FS-PD are connected to the fingerprint sensing lines FDL for receiving the fingerprint sensing signals).  

Regarding claim 72 (Original), Kim teaches the limitations of parent claim 41. Kim further teaches  wherein the panel further comprises at least one first gate-on-array (GOA) circuit (see Fig. 5, [0138], first fingerprint sensing scan circuit FSDC1 and second fingerprint sensing scan circuit FSDC2), and the first group of pads are configured to be coupled to the fingerprint sensing pixels through the at least one first GOA circuit (Fig. 5, [0139], discloses the fingerprint signal pads FS-PD are electrically connected to fingerprint sensing pixels SP through  first fingerprint sensing scan circuit FSDC1 and second fingerprint sensing scan circuit FSDC2).  

Regarding claim 73 (Original), Kim teaches the limitations of parent claim 72. Kim further teaches wherein the panel further comprises at least one second gate-on-array (GOA) circuit (Fig. 3, [0116], scan driving circuit SDC), and the second group of pads are configured to be coupled to the display pixels and the touch sensors through the at least one second GOA circuit (see Fig. 3, Fig. 5, discloses the input sensing pads TS-PD and signal pads DP-PD are connected to touch sensors and display pixels PX through scan driving circuit SDC).  

Regarding claim 74 (Original), Kim discloses: An electronic apparatus (see Figs. 2-5), comprising: 
a panel including a plurality of display pixels (Fig. 3, pixels PX), a plurality of touch sensors (Fig. 4, sensing electrodes SE1 and SE2) and a plurality of fingerprint sensing pixels (Fig. 5, fingerprint sensing pixels SP); and 
chips device for being coupled to the panel (see Figs. 2-5, discloses panel driving circuit PDC and the touch sensing circuit TSC may be mounted on the panel circuit board P-FCB in the form of an integrated chip, and a fingerprint circuit board F-FCB electrically connected to the touch display panel), the chips device comprising:
a main body having a left portion and a right portion with respect to an axis (see annotated Fig. 3, Fig. 5, below, pad area NDA_PD); 
a first group of pads disposed in the main body and comprising a plurality of first pads for driving the fingerprint sensing pixels (see annotated Fig. 5 below, as illustrated in annotated figure, group of pads disposed in pad area comprising pads for connecting a first control line FCL1 and second control line FCL2 to connect first and second fingerprint scan driving circuit FSDC1 and FSDC2 for driving the fingerprint sensing pixel SP), wherein the first group of pads are disposed on both the left portion and the right portion and electrically coupled to the fingerprint sensing pixels (see annotated Fig. 5 above, a plurality of fingerprint signal pads FS-PD disposed on both left portion and right portion and configured to connect the fingerprint sensing pixels SP); and 
a second group of pads disposed in the main body and comprising a plurality of second pads for driving the display pixels and the touch sensors, wherein the second group of pads are disposed on both the left portion and the right portion and electrically coupled with the display pixels and the touch sensors (see annotated Fig. 3, Fig. 4, discloses the plurality of pads for driving the display pixels PX of display unit DU and plurality of pads for driving the touch sensing unit TSU are disposed on both left portion and right portion from axis in pad area NDA_PD).
Kim does not explicitly teach the claimed chips device for driving a panel is a single-chip device. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a signal-chip device for controlling the touch sensing, display driving and fingerprint sensing operation, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The motivation doing so would have been to reduce the space occupied by multiple chips and lower the power consumption. 

	Regarding claims 85, 86, 92, 108 and 109: Claims 85, 86, 92, 108 and 109 each recites the similar limitations as in claims 12, 13, 19, 33 and 34 respectively. Therefore, claims 85, 86, 92, 108 and 109 are also rejected on the same ground of obviousness as used above for claims 12, 13, 19, 33 and 34 respectively.

Allowable Subject Matter
7.	Claims 14, 15, 20-23, 54, 55, 60-63, 87, 88 and 93-96 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14: Kim further teaches wherein the panel further comprises a plurality of data lines coupled to the display pixels (see Fig. 3, data lines DL connected to the display pixels PX), a plurality of fingerprint sensing lines coupled to the fingerprint sensing pixels (see Fig. 5, Fig. 6, fingerprint sensing lines FDL1 to FDLm). However, none of the prior art neither anticipates nor renders obvious the limitations of a plurality of selection circuits each coupled to a corresponding set of the plurality of data lines, and the second group of pads further comprises: a plurality of third pads configured to be coupled to the panel for controlling the selection circuits, in the in the context of detailed architecture for driving fingerprint sensing pixels, display pixels, and touch sensors by using a single-chip device in a computing device, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
Claims 54 and 87 each recites the similar limitations are objected for the same reasons.
Regarding claim 20: none of the prior art neither anticipates nor renders obvious the limitations of wherein the third group of pads comprise: a first sub-group of pads for driving the data lines and receiving fingerprint sensing signals from the fingerprint sensing lines in a time-division manner; and a second sub-group of pads, configured to be coupled to the touch sensing lines of the panel, for receiving touch signals from the touch sensing lines, in the in the context of detailed architecture for driving fingerprint sensing pixels, display pixels, and touch sensors by using a single-chip device in a computing device, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
Claims 60 and 93 each recites the similar limitations are objected for the same reasons.
Dependent claims 15, 21-23, 55, 61-63, 88 and 94-96 are objected by virtue of their dependency.

Reasons for Allowance
8.	Claims 35-40 are allowed.
The following is an examiner’s statement for reasons for allowance, after thorough search and consideration:
Regarding claim 35: Kim teaches: chips device for driving a panel see Figs. 2-5, discloses panel driving circuit PDC and the touch sensing circuit TSC may be mounted on the panel circuit board P-FCB in the form of an integrated chip, and a fingerprint circuit board F-FCB electrically connected to the touch display panel for driving the fingerprint sensor touch display panel), the panel including a plurality of display pixels (Fig. 3, pixels PX), a plurality of touch sensors (see Fig. 4, sensing electrodes SE1 and SE2), and a plurality of fingerprint sensing pixels (Fig. 5, fingerprint sensing pixels SP), the panel further including a plurality of data lines coupled to the display pixels (Fig. 3, data lines DL connected to pixels PX), a plurality of fingerprint sensing lines coupled to the fingerprint sensing pixels (Fig. 5, Fig. 6, fingerprint sensing lines FDL1-FDLm), a plurality of touch sensing lines coupled to the touch sensors (Fig. 4, [0133], touch sensing lines TL1, TL2 and TL3), the chips device comprising: 
a main body having a left portion and a right portion with respect to an axis, wherein the main body has a rectangular shape having a first side and a second side parallel to the first side and closer to the panel than the first side (see annotated Fig. 3, Fig. 5 above, pad area NDA_PD); 
a first group of pads disposed in the main body and comprising a plurality of first pads for driving the fingerprint sensing pixels (see annotated Fig. 5 above, as illustrated in annotated figure, group of pads disposed in pad area comprising pads for connecting a first control line FCL1 and second control line FCL2 to connect first and second fingerprint scan driving circuit FSDC1 and FSDC2 for driving the fingerprint sensing pixel SP), the first group of pads being disposed on both the left portion and the right portion and configured to be coupled to the fingerprint sensing pixels (see annotated Fig. 5 above, pads for connecting the  first control line FCL1 and second control line FCL2, which electrically connects the fingerprint sensing pixels SP through driving circuit FSDC1 and FSDC2); and 
a second group of pads disposed in the main body and comprising a plurality of second pads for driving the display pixels and the touch sensors, the second group of pads being disposed on both the left portion and the right portion and configured to be coupled to the panel (see annotated Fig. 3, Fig. 4, discloses the plurality of pads for driving the display pixels PX of display unit DU and plurality of pads for driving the touch sensing unit TSU are disposed on both left portion and right portion from axis in pad area NDA_PD); and Kim does not explicitly teach the claimed device for driving a panel is a single-chip device. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have used a signal-chip device for controlling the touch sensing, display driving and fingerprint sensing operation, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The motivation doing so would have been to reduce the space occupied by multiple chips and lower the power consumption. 
However, none of the prior art neither anticipates nor renders obvious the limitations of a plurality of third pads for controlling the selection circuits; a plurality of third pads for controlling the selection circuits, a plurality of third pads for controlling the selection circuits; and a third group of pads, disposed in the main body, for driving the data lines or receiving fingerprint sensing signals from the fingerprint sensing lines or for being coupled to the touch sensing lines of the panel and receiving touch signals from the touch sensing lines, wherein the third group of pads are disposed along the second side, in the in the context of detailed architecture for driving fingerprint sensing pixels, display pixels, and touch sensors by using a single-chip device in a computing device, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
Dependent claims 36-40 are allowed by virtue of their dependency.

Conclusion
9.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 20210167135 A1) teaches the similar disclosure of a touch display device capable of sensing a fingerprint in a display area thereof (see Abstract, Fig. 3-6).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693